UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
K-MEL T. GRIFFIN,

                           Plaintiff,
                                                     MEMORANDUM AND ORDER
            -against-                                19-CV-0107(JS)(SIL)

MS. FLUDD, NASSAU COUNTY
CORRECTIONAL CENTER, MEDICAL at
NASSAU COUNTY CORRECTIONAL CENTER,
and INMATES (E1E) SATELITE,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      K-Mel T. Griffin, pro se
                    19-A-1468
                    Downstate Correctional Facility
                    Red Schoolhouse Road
                    P.O. Box F
                    Fishkill, New York 12524

For Defendants:            No appearances.

SEYBERT, District Judge:

            On January 2, 2019, incarcerated pro se plaintiff K-Mel

T. Griffin (“Plaintiff”) filed a Complaint in this Court pursuant

to 42 U.S.C. § 1983 (“Section 1983”) against Nassau County Sheriff

Vera   Fludd    (“Sheriff     Fludd”),      the    Nassau    County      Correctional

Center   (the    “Jail”),        the    “Medical   Department”       and      “Prisoner

Holding Center” at the Jail (“Jail Departments”), and “Inmates

(E1E) Sate[l]lite” (“Inmates” and collectively, “Defendants”).

Plaintiff      did   not   pay    the    filing    fee,     nor    did   he    file   an

application to proceed in forma pauperis with the Complaint.

Accordingly,     by   Notice      of    Deficiency    dated       January     7,   2019,
Plaintiff was instructed to either remit the Court’s filing fee or

to complete and return the enclosed application to proceed in forma

pauperis    and    Prisoner   Litigation    Authorization       form    (“PLRA”)

within fourteen (14) days.          (See, D.E. 2.)       On January 17, 2019,

Plaintiff timely filed an application to proceed in forma pauperis

and a completed PLRA.         (See, IFP Mot., D.E. 5; PLRA, D.E. 6.)

Upon review of the declaration in support of the application to

proceed in forma pauperis, the Court finds that Plaintiff is

qualified to commence this action without prepayment of the filing

fee.    See 28 U.S.C. § 1915(a)(1).        Therefore, Plaintiff’s request

to proceed in forma pauperis is GRANTED.           However, for the reasons

that follow, the Complaint is sua sponte DISMISSED pursuant to 28

U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b).1

                                   BACKGROUND2

            Plaintiff’s brief handwritten Complaint is submitted on

the    Court’s    Section   1983   Complaint     form.     In   its    entirety,




1On June 6, 2019, Plaintiff filed an application for the
appointment of pro bono counsel to represent him in this case.
(See, Mot. to Appoint Counsel, D.E. 9.) Given the dismissal of
the Complaint, Plaintiff’s application for pro bono counsel is
DENIED WITHOUT PREJUDICE AND WITH LEAVE TO RENEW upon filing an
Amended Complaint in accordance with this Order.

2All material allegations in the Complaint are presumed to be
true for the purpose of this Order, see, e.g., Rogers v. City of
Troy, New York, 148 F.3d 52, 58 (2d Cir. 1998) (in reviewing a
pro se complaint for sua sponte dismissal, a court is required
to accept the material allegations in the complaint as true).



                                       2
Plaintiff alleges:3

          On December 11, 2018 in Nassau County
          Correctional Facility around 2:30 pm, a fight
          broke out and I ended up getting stabbed
          numerous times.    I was sitting in my cell
          leaking blood from my left side of my back and
          my lower back for 6 hours until I got any kind
          of medical attention. I’m currently still in
          a lot of pain and I have hard times sleeping
          and moving around.      I was sitting down,
          playing chess when I got stabbed with an
          unknown object. I fell to the floor and there
          was a group of Spanish inmates attacking me.
          I didn’t have time to defend myself because I
          was being brutally beaten. The officers did
          not use their mace to stop the inmates from
          beating on me. I was losing a lot of blood
          for 6 hours until I was able to get treated.

(Compl. ¶ II.)    In the space on the form Complaint that calls for

a description of any claimed injuries, Plaintiff alleges:

          I got stabbed in my back and side and I have
          a minor cut on my chest. Medical only cleaned
          it and put gauze on the wounds but my back is
          still currently bleeding and my back is in a
          lot of pain. Medical is not treating me in
          the best care.

Compl. ¶ II.A.)   As a result of the foregoing, Plaintiff seeks to

recover a monetary award in the sum of $25 million.         (Compl.

¶ III.)






3Excerpts from the Complaint are reproduced here exactly as they
appear in the original. Errors in spelling, punctuation, and
grammar have not been corrected or noted.



                                  3
                                    DISCUSSION

I. In Forma Pauperis Application

              Upon review of Plaintiff’s declaration in support of the

application to proceed in forma pauperis, the Court finds that

Plaintiff is qualified to commence this action without prepayment

of the filing fees.          See 28 U.S.C. § 1915(a)(1).               Therefore,

Plaintiff’s request to proceed in forma pauperis is GRANTED.

II. Application of 28 U.S.C. § 1915

              Section 1915 of Title 28 requires a district court to

dismiss an in forma pauperis complaint if the action is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune

from   such    relief.     See   28   U.S.C.     §§       1915(e)(2)(B)(i)-(iii),

1915A(b).      The Court is required to dismiss the action as soon as

it makes such a determination.          See id. § 1915A(b).

              Courts are obliged to construe the pleadings of a pro se

plaintiff liberally.        See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197,   200    (2d   Cir.   2004).      However,       a    complaint   must   plead

sufficient facts to “state a claim to relief that is plausible on

its face.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).                    “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is



                                        4
liable for the misconduct alleged.”      Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (citation

omitted).    The plausibility standard requires “more than a sheer

possibility that a defendant has acted unlawfully.”     Id. at 678;

accord Wilson v. Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir.

2011).   While “‘detailed factual allegations’” are not required,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

III. Section 1983

            Section 1983 provides that

            [e]very person who, under color of any
            statute, ordinance, regulation, custom, or
            usage, of any State . . . subjects, or causes
            to be subjected, any citizen of the United
            States . . . to the deprivation of any rights,
            privileges, or immunities secured by the
            Constitution and laws, shall be liable to the
            party injured.

42 U.S.C. § 1983.   To state a claim under Section 1983, a plaintiff

must “allege that (1) the challenged conduct was attributable at

least in part to a person acting under color of state law and (2)

the conduct deprived the plaintiff of a right guaranteed under the

Constitution of the United States.”      Rae v. Cty. of Suffolk, No.

07–CV–2138, 2010 WL 768720, at *4 (E.D.N.Y. Mar. 5, 2010) (quoting

Snider v. Dylag, 188 F.3d 51, 53 (2d Cir. 1999).






                                  5
        A.    Claims against Sheriff Fludd

               To state a claim for relief under Section 1983 against

an individual defendant, a plaintiff must allege the personal

involvement         of   the     defendant    in      the    alleged     constitutional

deprivation.         Farid v. Elle, 593 F.3d 233, 249 (2d Cir. 2010).

The Supreme Court held in Iqbal that “[b]ecause vicarious liability

is inapplicable to . . . [section] 1983 suits, a plaintiff must

plead        that   each    Government-official             defendant,       through    the

official’s own individual actions, has violated the Constitution.”

Iqbal, 556 U.S. at 676, 129 S. Ct. at 1948.                          A complaint based

upon a violation under Section 1983 that does not allege the

personal involvement of a defendant fails as a matter of law and

should be dismissed.             Johnson v. Barney, 360 F. App’x 199, 201 (2d

Cir. 2010).

               Here,     although     Plaintiff       names    Sheriff       Fludd     as   a

defendant in the caption of the Complaint, she is not again

mentioned in the body of the Complaint.                       Wholly absent are any

factual allegations of conduct or inaction attributable to Sheriff

Fludd.         Because     the    Complaint      is   devoid    of     any    allegations

sufficient to establish any personal involvement by Sheriff Fludd

in the conduct of which Plaintiff complains, Plaintiff’s Section

1983 claims against Sheriff Fludd are not plausible and are thus

DISMISSED       WITHOUT     PREJUDICE    pursuant       to    28   U.S.C.      §§ 1915(e)

(2)(b)(ii); 1915A(b).



                                             6
      B.   Claims against the Jail and the Jail Departments

            It    is    well-established    that       “under    New    York    law,

departments that are merely administrative arms of a municipality

do   not   have   a    legal   identity    separate      and    apart    from    the

municipality and, therefore, cannot sue or be sued.”                     Davis v.

Lynbrook Police Dep’t, 224 F. Supp. 2d 463, 477 (E.D.N.Y. 2002);

see also Hawkins v. Nassau Cty. Corr. Fac., 781 F. Supp. 2d 107,

109 at n.1 (E.D.N.Y. 2011) (dismissing claims against Nassau County

Jail because it is an “administrative arm[ ] . . . of the County

of Nassau, and thus lacks the capacity to be sued as a separate

entity”) (internal quotation marks and citations omitted).                     Thus,

Plaintiff’s Section 1983 claims against the Jail and the Jail

Departments are not plausible and are DISMISSED WITH PREJUDICE

pursuant to 28 U.S.C. §§ 1915(e)(2)(b)(ii); 1915A(b).

            Given      Plaintiff’s   pro   se   status     and    affording      his

Complaint a liberal construction, the Court has considered whether

Plaintiff has alleged a plausible Section 1983 claim against the

municipality, Nassau County, and finds that he has not for the

reasons that follow.

            1.    Claims as Construed against Nassau County

            It    is   well-established    that    a    municipality      such    as

Nassau County cannot be held liable under § 1983 on a respondeat

superior theory.        See Monell v. Dep’t of Soc. Servs. of N.Y.C.,

436 U.S. 658, 691, 98 S. Ct. 2018, 2036, 56 L. Ed. 2d 611 (1978);



                                       7
Roe v. City of Waterbury, 542 F.3d 31, 36 (2d Cir. 2008).                            To

prevail on a Section 1983 claim against a municipality, a plaintiff

must show “that ‘action pursuant to official municipal policy’

caused the alleged constitutional injury.”                 Cash v. Cty. of Erie,

654 F.3d 324, 333 (2d Cir. 2011) (quoting Connick v. Thompson, 563

U.S. 51, 60, 131 S. Ct. 1350, 1359, 179 L. Ed. 2d 417 (2011)); see

also Monell, 436 U.S. at 690-91.                “[L]ocal governments . . . may

be    sued    for   constitutional     deprivations           visited    pursuant    to

governmental ‘custom’ even though such a custom has not received

formal       approval   through      the    body’s      official      decisionmaking

channels.”          Monell,   436    U.S.       at   690-91     (internal     citation

omitted).

              To establish the existence of a municipal policy or

custom, the plaintiff must allege: (1) the existence of a formal

policy which is officially endorsed by the municipality, see

Connick, 131 S. Ct. at 1359; (2) actions taken or decisions made

by municipal policymaking officials, i.e., officials with final

decisionmaking authority, which caused the alleged violation of

the plaintiff’s civil rights, see Amnesty Am. v. Town of W.

Hartford, 361 F.3d 113, 126 (2d Cir. 2004); Jeffes v. Barnes, 208

F.3d 49, 57 (2d Cir. 2000); (3) a practice “so persistent and

widespread as to practically have the force of law,” Connick, 131

S. Ct. at 1359; see also Green v. City of N.Y., 465 F.3d 65, 80

(2d   Cir.     2006),   or    that   “was       so   manifest    as     to   imply   the



                                            8
constructive   acquiescence   of   senior   policy-making   officials,”

Patterson v. Cty. of Oneida, N.Y., 375 F.3d 206, 226 (2d Cir. 2004)

(internal quotation marks and citations omitted); or (4) that “a

policymaking   official   exhibit[ed]   deliberate   indifference    to

constitutional deprivations caused by subordinates.”         Cash, 654

F.3d at 334 (internal quotation marks and citations omitted); see

also Okin v. Vill. of Cornwall-on-Hudson Police Dep’t, 577 F.3d

415, 439 (2d Cir. 2009) (A municipal custom may be found when

“‘faced with a pattern of misconduct, [the municipality] does

nothing, compelling the conclusion that [it] has acquiesced in or

tacitly authorized its subordinates’ unlawful actions.’”) (quoting

Reynolds v. Giuliani, 506 F.3d 183, 192 (2d Cir. 2007) (second

alteration in original)).

           Here, even affording the pro se Complaint a liberal

construction, there are no factual allegations from which the Court

could reasonably construe a plausible Section 1983 cause of action

against Nassau County.      Accordingly, even as construed against

Nassau County, the Complaint does not allege a plausible Section

1983 claim.

     C.   Claims against the Inmates

           As noted above (see supra at 5), a plausible Section

1983 claim requires that “the challenged conduct was attributable

at least in part to a person acting under color of state law.”

Rae, 2010 WL 768720, at *4.   In other words, Section 1983 liability



                                   9
may only be imposed upon wrongdoers “who carry a badge of authority

of a State and represent it in some capacity, whether they act in

accordance with their authority or misuse it.”                 Nat’l Collegiate

Athletic Ass’n v. Tarkanian, 488 U.S. 179, 191, 109 S. Ct. 454,

102 L. Ed. 2d 469 (1988) (citation omitted).                    Given that the

inmates    against   whom    Plaintiff      seeks   to   impose   Section   1983

liability are private persons, they do not act under color of state

law.4    Thus, Plaintiff’s Section 1983 claims against the inmates

are not plausible and are DISMISSED WITH PREJUDICE pursuant to 28

U.S.C. §§ 1915(e)(2)(b)(ii); 1915A(b).

IV.     Leave to Amend

             Given   the    Second   Circuit’s      guidance   that   a   pro   se

complaint should not be dismissed without leave to amend unless

amendment would be futile, Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir. 2000), the Court has carefully considered whether leave

to amend is warranted here.           Because the defect in Plaintiff’s

claim against the Jail and the Jail Departments is substantive and

would not be cured if afforded an opportunity to amend, leave to

amend the Complaint against the Jail and the Jail Departments is

DENIED.    However, in an abundance of caution, Plaintiff is GRANTED




4 Although liability may be imposed under Section 1983 upon
private individuals who are not state actors pursuant to a
conspiracy theory, see Ciambriello v. Cty. of Nassau, 292 F.3d
307, 324-325 (2d Cir. 2002), wholly absent are any allegation
such that a conspiracy theory may be reasonably construed.


                                       10
leave to file an Amended Complaint in order to allege any valid

claims he may have against the municipality, Nassau County, and/or

any other Defendants in accordance with the guidance set forth

above.   Any Amended Complaint shall be clearly labeled “Amended

Complaint”, shall bear the same docket number as this Order, 19-

CV-0107(JS)(SIL), and shall be filed within thirty (30) days from

the date of this Order.      Plaintiff is cautioned that an Amended

Complaint completely replaces the original. Therefore, Plaintiff

must include any and all claims against any Defendant(s) he seeks

to pursue in the Amended Complaint. If Plaintiff does not file an

Amended Complaint within the time allowed, judgment shall enter

without further notice.

            Plaintiff is further advised that, to state a claim for

deliberate indifference to a serious medical need, a plaintiff

must show both that his medical need was serious and that the

defendants acted with a sufficiently culpable state of mind.

Although Plaintiff did not indicate in the Complaint whether he is

a sentenced prisoner or a pretrial detainee at the time of the

incidents   alleged,   any   Amended    Complaint   should   include   such

information because his deliberate indifference claims would arise

under the Fourteenth Amendment due process clause if he is a

pretrial detainee, and the Eighth Amendment if he is a convicted

prisoner.   However, either way, prison officials who act with mere

negligence will not be held liable for constitutional violations



                                   11
because “any § 1983 claim for a violation of due process requires

proof of a mens rea greater than mere negligence.”                 Darnell v

Pineiro, 849 F.3d 17, 33, 36 (2d Cir. 2017); see also Grimmett v.

Corizon Med. Assocs. of N.Y., 15-CV-7351, 2017 WL 2274485, at *4

(S.D.N.Y. May 24, 2017) (holding that more than negligence is

required to hold a defendant liable for violating either the Eighth

or Fourteenth Amendment) (citing Darnell, 849 F.3d at 36).

          Negligence    that   would     support    a    claim   for    medical

malpractice does not rise to the level of deliberate indifference

and is not cognizable under section 1983; see Salahuddin v. Goord,

467 F.3d 263, 280 (2d Cir. 2006); nor does a difference of opinion

regarding what constitutes an appropriate response and treatment.

Ventura   v.   Sinha,   379    F.   App’x   1,     2–3    (2d    Cir.   2010).

Accordingly, rather than file an Amended Complaint in this Court,

Plaintiff may elect to pursue any valid claims, including medical

malpractice and/or negligence, in state court.

                               CONCLUSION

          For the reasons set forth above, Plaintiff’s application

to proceed in forma pauperis is GRANTED, however the Complaint is

sua sponte DISMISSED WITH PREJUDICE as against the Jail and the

Jail Departments for failure to state a claim pursuant to 28 U.S.C.

§§ 1915(e)(2)(B)(ii), 1915A (b)(1).           Plaintiff’s Section 1983

claims against Sheriff Fludd are not plausible and are DISMISSED

WITHOUT PREJUDICE pursuant to 28 U.S.C. §§ 1915(e)(2)(b)(ii);



                                    12
1915A(b).

            Plaintiff is GRANTED leave to file an Amended Complaint

to allege any valid claims he may have against the municipality,

Nassau County, and/or any other Defendants in accordance with the

guidance set forth above.   Any Amended Complaint shall be clearly

labeled “Amended Complaint”, shall bear the same docket number as

this Order, 19-CV-0107(JS)(SIL), and shall be filed within thirty

(30) days from the date of this Order.

Alternatively, rather than file an Amended Complaint in this Court,

Plaintiff may elect to pursue any valid claims, including medical

malpractice and/or negligence, in state court.

            The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

            The Clerk of the Court is directed to mail a copy of

this Order to Plaintiff.

                                        SO ORDERED.



                                        /s/ JOANNA SEYBERT______
                                        JOANNA SEYBERT, U.S.D.J.

Dated:   July   18 , 2019
         Central Islip, New York




                                   13
